Citation Nr: 0033713	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-13 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory 
disability including chronic obstructive pulmonary disease 
(COPD) and asbestosis as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



REMAND

The veteran served on active duty from March 1944 to 
January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
service connection for a respiratory disability including 
COPD and asbestosis as a result of asbestos exposure.  (The 
veteran failed to report to a hearing scheduled before a 
member of the Board in December 2000.)

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

The veteran claims that he suffers from a respiratory 
disability, including COPD and asbestosis as a result of 
asbestos exposure.  As to claims seeking service connection 
for asbestosis or other asbestos-related disease, the Board 
notes that there has been no specific statutory guidance with 
regard to these claims, nor has the Secretary promulgated any 
regulations.  However, VA has issued a circular on asbestos-
related diseases.  DVB Circular 21- 88-8, Asbestos- Related 
Diseases (May 11, 1988) (DVB Circular) that provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.68 (Sept. 21, 
1992).  Subsequently, the M2-1 provisions regarding asbestos 
was amended.  The new M21-1 guidelines were set forth at M21-
1, Part VI, 7.21 (Oct. 3, 1997).  The guidelines provide, in 
part, that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
disease; that rating specialists are to develop any evidence 
of asbestos exposure before, during and after service; and 
that a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

The record contains various findings, including a diagnosis 
of COPD exacerbation (see April 1999 VA treatment report), an 
impression of pulmonary emphysema with bilateral fibrosis 
(see August 1999 VA treatment report), and an impression of 
COPD (see November 1999 VA examination report).  
Nevertheless, while the record contains the veteran's service 
medical records, VA treatment reports, and written statements 
from the veteran wherein he alleges that he suffers from COPD 
and asbestosis as a result of asbestos exposure, it is 
unclear whether any examiner has specifically determined 
whether such disabilities, if extant, are due to service.  
Based on a review of the evidence of record, the Board finds 
that further evidentiary development is necessary to obtain 
more definitive evidence on these points, especially in light 
of the passage of time following the veteran's separation 
from service and the first clinical documentation of 
respiratory problems.  Therefore, to satisfy VA's duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, a new examination is necessary.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Specifically, the Board finds that a 
medical diagnosis and nexus opinion is required from an 
expert who has reviewed the entire claims file, including all 
of the veteran's service medical records, something that has 
not yet been done.  38 C.F.R. § 19.9 (2000).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully satisfied.  

2.  The RO should also ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
respiratory or pulmonary problems, 
including COPD and asbestosis, that has 
not already been made a part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  The RO should also comply 
with all instructions contained in 
adjudication manuals relative to claims 
of service connection for disease due to 
exposure to asbestos.  

3.  Among the actions taken to develop 
the evidentiary record, the RO should 
schedule the veteran for a VA pulmonary 
examination, conducted by an appropriate 
specialist, to determine whether he 
suffers from a respiratory disability, 
including COPD and/or asbestosis as a 
result of asbestos exposure, or whether 
asbestosis or asbestos-related pathology 
is currently manifested.  The claims 
folders, with any evidence obtained 
pursuant to the requests above, must be 
reviewed by the examiner in conjunction 
with the examination.  The veteran's 
history, current complaints, medical 
records (including service medical 
records) and examination findings must be 
considered by the examiner.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed respiratory 
disability, including COPD and asbestosis 
originated in, or is otherwise traceable 
to, military service, including whether 
such disability(ies) is/are the result of 
in-service asbestos exposure.  The 
rationale for the examiner's opinions 
should be set forth in detail.  If the 
examiner provides an opinion that is 
contrary to one already of record, the 
examiner should point to specific 
findings and medical authority to explain 
why his or her opinion differs from the 
opinion(s) already of record.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After the development requested above 
has been completed, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

